Spoeeord, J.
The plaintiff sued for ten thousand dollars damages, upon the allegation that the defendant, contriving, and wrongfully and unjustly intending to injure him, had debauched a young woman who stood in the relation of daughter and servant to him, by means whereof he lost her services, and was put to great expense, ‘
The defendant filed an exception to the petition, in the nature of a demurrer, on the ground that there was no legal cause of action distinctly set forth. Thereupon the suit was dismissed.
We think the exception was properly sustained.
The plaintiff did not disclose with sufficient clearness the nature of the title by which he sued. The girl could not well be both his daughter and servant. The brief filed on his behalf in this court, speaks of her as his minor sister. There is no allegation in the petition that he was her tutor.
There is another defect. It is not alleged that either violence or craft was employed by the defendant, and we are left to infer that the woman was as guilty as himself.
It is unnecessary to decide whether an action of this description could be maintained under any circumstances.
The judgment is affirmed, with costs.